Citation Nr: 1756082	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  09-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to a total evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968, to include service in the Republic of Vietnam.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A review of the record shows that the Veteran initially perfected an appeal for entitlement to a rating in excess of 10 percent for diabetic retinopathy, but that the RO subsequently reduced the assigned rating for that disability to zero percent, effective July 10, 2012.  As the reduction resulted in no change to the Veteran's monthly compensation payments, no additional action as to this matter is required.  See Tatum v Shinseki, 24 Vet App 139, 143 (2010); Murphy v Shinseki, 26 Vet App 510, 515-16 (2014).

In May 2014, the Veteran presented sworn testimony during a personal hearing in Detroit, which was conducted by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In July 2014 the Board, among other actions, remanded the issues currently on appeal for further evidentiary and procedural development.  The Veterans Benefits Administration (VBA) Appeals Management Center (AMC), currently the VBA Appeals Management Office (AMO), continued the previous denials in a February 2015 supplemental statement of the case (SSOC), and the issues remaining on appeal were returned to the Board for further appellate proceedings.  

In May 2016, the Board denied the issues currently on appeal, and another issue, and the Veteran filed a timely appeal of this denial to the United States Court of Appeals for Veterans Claims (Court).  In a July 2017 Order, the Court endorsed a Joint Motion for Partial Remand (Joint Motion) executed by an attorney representing the Veteran and VA's Office of General Counsel (OGC) dated in June 2017, which vacated the portion of the May 2016 Board decision that denied the issues remaining on appeal and remanded them back to the Board with guidance and instructions.  

Issue referred to VBA

Along with the June 2017 Joint Motion, the Court's July 2017 Order also endorsed a June 2017 Joint Motion to Terminate the Appeal, In Part, according to the terms contained in a Stipulated Agreement entered into by an attorney representing the Veteran and OGC.  By virtue of this Joint Motion, the parties agreed (1) to set aside and terminate, with prejudice, the portion of the May 2016 Board decision which denied the issue of entitlement to an evaluation in excess of 10 percent prior to July 10, 2012, and zero percent from July 10, 2012, (2) to restore the 10 percent evaluation for service-connected diabetic retinopathy from July 10, 2012, to the present, and (3) to notify VBA to implement this restoration "promptly."  While neither the Joint Motion to Terminate, the Stipulated Agreement, nor the Court Order transferred jurisdiction of this matter back to the Board, it is being noted here because there is nothing in the file suggesting that OGC has notified VBA of this matter or that VBA has taken any action(s) to implement this action in the four months since the Court's Order.  In the interest of fulfilling the promptness of action agreed upon by the parties and Ordered by the Court, the Board is providing VBA with notice of this matter.

The appeal is REMANDED to VBA.  VA will notify the Veteran if further action is required.


REMAND

After having carefully considered the matter, and for reasons explained immediately below, the Board finds that the issues on appeal must be remanded for additional development.

Private treatment records

In the May 2017 Joint Motion, the parties noted, between the Board's July 2014 remand and May 2016 denial, neither VBA nor the Board took adequate steps to ensure that all reasonably identified private treatment records were sought and/or obtained, as per the July 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  Specifically, subsequent to the July 2014 remand, VA did not contact the 12 private physicians identified by the Veteran in May 2011 to request updated treatment records, as the previously executed VA Forms 4142 (Authorization and Consent to Release Information to VA) had expired.  

In light of the agreement in the May 2017 Joint Motion and in the interest of ensuring completeness of the record and substantial completion of the Board's prior remand directive, the Board concludes that these reasonably identified private treatment records should be sought on remand.  See Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (noting that the Secretary has a duty to assist in obtaining relevant and adequately identified records).  In light of the changes to the 38 U.S.C.A. § 5103A (2)(B), two attempts must be undertaken to obtain any private treatment records identified by the Veteran or a formal finding that a second request for such records would be futile must be made.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012).

As noted in the Joint Motion, these records will affect all issues remaining on appeal.  As a downstream issue, the Board concludes that updated VA examinations for all issues on appeal should be completed in order for the examiners to provide contemporaneous opinions and statements of the frequency and severity of the manifestations of the Veteran's service-connected disabilities with the benefit of a complete record.  The below examination instructions will directly address the other matters noted by the parties in the May 2017 Joint Motion.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify any and all private treatment records which may be pertinent to his appeal.  The Veteran must be provided at least 12 VA Forms 4142 (Authorization and Consent to Release Information to VA) for the Veteran to complete and submit.  The Board is specifically interested in all private treatment records that are not already of record from the following clinicians:

a.  Dr. A.I.
b.  Dr. W.K.
c.  Dr. G.W.
d.  Dr. G.D.
e.  Dr. J.L.
f.  Dr. K.G.
g.  Dr. D.L.
h.  Dr. R.R.
i.  Dr. F.B.
j.  Dr. R.H.
k.  Dr. S.M.
l.  Any clinician who treated the Veteran at HearUSA in Burton, MI.  

VBA must make two attempts to obtain the relevant private treatment records unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, VBA must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.  

2.  VBA must complete any additional evidentiary development necessary to adjudicate a claim for TDIU, to include collecting and verifying information concerning the Veteran's complete educational and occupational history.

3.  Thereafter, VBA must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected diabetes mellitus, type II.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected diabetes mellitus, type II.

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, VBA must request that the Veteran be scheduled for an appropriate VA examination to evaluate his service-connected bilateral peripheral neuropathy of the lower extremities.  The complete electronic record must be made available to, and reviewed by, the VA examiner prior to conducting the examination.  All necessary studies and tests should be conducted.  

The examiner must describe the frequency and severity of the manifestations of the Veteran's service-connected bilateral peripheral neuropathy of the lower extremities.  The examiner is requested to specifically opine whether the decreased reflexes and tendon damage noted in the August 2012 VA examination and private treatment records are manifestations of his peripheral neuropathy or, in the alternative, are related to a nonservice-connected disability and/or injury.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

5.  Thereafter, VBA must afford the Veteran an appropriate VA examination to determine the effect of his service-connected disabilities on the Veteran's ability to maintain a substantially gainful occupation.  

The VA examiner must elicit from the Veteran and record for clinical purposes a full work and educational history.  Based on a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must provide an opinion as to the impact of the Veteran's service-connected disabilities, standing alone or in concert with each other, on the Veteran's ability to secure and follow substantially gainful employment consistent with his education and occupational experience.  The opinion provided must include a complete rationale.  

If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

6.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issues in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by Court for additional development or other 


appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


